            Case 2:20-cv-00161-LPR Document 42 Filed 10/21/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

MASON BLAIR                                                                                         PLAINTIFF

v.                                      Case No. 2:20-cv-00161-LPR

DONALD F. DELINE,
DELINE FARMS SOUTH1                                                                             DEFENDANTS


                                                     ORDER

         On July 24, 2020, Defendant Deline Farms South removed this case from Phillips County

Circuit Court. (Doc. 1). Upon removal of the case there appeared to be several pending motions.

One of those apparently live motions was a Motion to Dismiss Third-Party Complaint (Doc. 14)

by Farm Bureau Town & Country Insurance Company of Missouri (“FBTC”). This Motion had

been filed by FBTC when the case was still in state court. The Deline Defendants had filed a third-

party complaint against FBTC, and FBTC was claiming that the Third-Party Complaint should be

dismissed or severed from the original case. There was nothing to suggest that the state court had

already decided the Motion.

         On September 9, 2020, the Court addressed what appeared to be the outstanding motions

in a Consolidated Order. (Doc. 31). This included the Motion to Dismiss Third-Party Complaint.

In its Consolidated Order, the Court denied that Motion in part and held it in abeyance in part.

(Doc. 31 ¶ 3). The Court instructed the Deline Defendants to file a supplemental Response to the

Motion and instructed FBTC to file a supplemental Reply. (Id.).

         On September 10, 2020, the Court held a hearing to discuss any necessary actions to move


1
     The Clerk’s Office is instructed to remove Farm Bureau Town & Country Insurance Company of Missouri as
     “Third Party Defendant” in this case and to remove the designation of “Third Party Plaintiff” from Donald F.
     Deline. The remaining parties in this action are Mason Blair as Plaintiff, and Donald F. Deline and Deline Farms
     South as Defendants.
           Case 2:20-cv-00161-LPR Document 42 Filed 10/21/20 Page 2 of 3




the case along. (Doc. 35). At the hearing, counsel for Mr. Blair was present and counsel for the

Deline Defendants was present. No counsel attended on behalf of FBTC. The Court inquired

about the status of FBTC as a third-party defendant in this case. Counsel for Deline and counsel

for Mr. Blair informed the Court that they believed the claims against FBTC had been severed

prior to removal by an oral order in state court. Specifically, they believed the state court denied

the Motion to Dismiss Third-Party Complaint but granted FBTC’s alternative request in that

Motion to sever the case. An Arkansas state court order must be reduced to writing prior to

removal to be binding here. McGhee v. Ark. State Bd. of Collection Agencies, 368 Ark. 60, 67,

243 S.W.3d 278, 284 (2006) (“[A]n oral order announced from the bench does not become

effective until reduced to writing and filed.”)             Accordingly, the Court directed the Deline

Defendants to submit a brief to explain their position on whether the third-party claims were

actually removed to federal court. The Court further directed the Deline Defendants to submit a

transcript of the state court proceeding where the oral ruling was made, and related state court

documentation. (Doc. 37). The Court permitted Mr. Blair to file similar papers and for FBTC to

make a “special appearance” to do the same. (Id.).

        Subsequently, the Deline Defendants filed a Memorandum Concerning Removal of Third-

Party Claims. (Doc. 38). They recounted that, at a hearing on June 25, 2020, “Circuit Judge

Richard Proctor made an oral ruling denying Farm Bureau’s Motion to Dismiss and granting Farm

Bureau’s Motion to Sever.” (Id. at 2). They explained that, at the time of removal, the state case

file “did not contain a formal written Order regarding Farm Bureau’s severance request.” (Id.).

However, “[f]urther investigation” revealed that Judge Proctor “did execute a written Order

mandating severance of the relevant claims on July 15, 2020.”2 (Id. at 2-3). This was nine (9)



2
    Judge Proctor dated the Order as “7-15-2020” next to his signature. The Order is file-marked for July 20, 2020.

                                                        2
          Case 2:20-cv-00161-LPR Document 42 Filed 10/21/20 Page 3 of 3




days before removal. The Deline Defendants provided a copy of the written severance Order as

well as FBTC’s Notice of Appeal in state court regarding the denial of their Motion to Dismiss.

(Ex. A to Doc. 38; Ex. B to Doc. 38).

       Mr. Blair also responded to the Court’s Order. (Doc. 40). He stated that he did not dispute

the information provided in the Deline Defendants’ Memorandum. Mr. Blair’s position was also

that the third-party claims had been severed prior to removal. (Id.).

       Given that Judge Proctor issued the written severance Order on July 15, 2020, which was

prior to removal on July 24, 2020, the third-party claims are not properly before this Court.

       IT IS THEREFORE ORDERED that:

   1. FBTC’s Motion to Dismiss Third-Party Complaint (Doc. 14) is DENIED AS MOOT.

   2. Numbered paragraphs two and three of the Court’s Consolidated Order (Doc. 31) are

       STRICKEN.

   3. FBTC is removed from this case as a third-party defendant.

   4. The Court directs the Clerk’s Office to remove FBTC from the docket caption.

       DATED this 21st day of October 2020.



                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
